Title: From Benjamin Franklin to Landais, 10 January 1780
From: Franklin, Benjamin
To: Landais, Pierre


Sir
Passy, Jan. 10. 1780.
A Copy shall be made of the Paragraphs you mention, and delivered to you attested as you desire.
As we have a great deal of pressing Business on hand, I am oblig’d to postpone your affair till this Day week, which I mention to save you the Trouble of calling on me sooner. In the mean time I wish you would peruse the enclosed memoirs from the Swedish Ambassador, relating to your Capture of two ships of his Nation, and the barbarous Treatment which he Says was given to the People; and that you would furnish me with your Observations, on those Memoirs, that I may be better able to justify your conduct in that affair which has undoubtedly been misrepresented to that Minister. I am Sir Your most obedient servant
BF
Cap. Landais.
